705 N.W.2d 109 (2005)
474 Mich. 893
Sherry COMBEN, Antrim County Treasurer, Plaintiff-Appellee,
v.
STATE of Michigan, and Department of Treasury, Defendants-Appellants, and
Pure Resources, L.P., Dominion Reserves, Inc., Wolverine Gas and Oil Company, Inc., Eugenie R. Anderson, Stephen Ward Devine, Elizabeth Palmer Devine, Michael Edmund Devine, Suzanne Lee Devine, William W. Dunn, David W. Fay, Edwin R. Fay, Peter W. Fay, Robert A. Fay, Rosamond S. Fisher, Frederick T. Golding, Nancy Hamilton, Lisa Marriott Jones, Daphne Fay Landry, George S. Leisure, Jr., Peter R. Leisure, Flora Ninelles, Marjorie S. Richardson, James W. Riley, Jr., William A. Riley, Barbara F. Rosenberg, Elizabeth R.P. Shaw, Ann Ward Spaeth, Frederick S. Strong, III, A.W. Robert, Strong Revocable Trust, and Eugenie S. Kauffman, Defendants-Appellees.
Docket Nos. 127212 & (50)(53). COA No. 248963.
Supreme Court of Michigan.
October 27, 2005.
By order of May 27, 2005, the parties were directed to file supplemental briefs. On order of the Court, the briefs having been filed, the application for leave to appeal the August 31, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed: (1) whether the state defendants have standing to prosecute this appeal, and (2) whether a lessee of mineral rights who has leased the rights from the surface estate *110 owner is (a) entitled to notice in foreclosure proceedings under the General Property Tax Act, M.C.L. § 211.78k(5)(e), or (b) has a "severed" mineral interest that is unaffected by foreclosure proceedings involving the surface estate. The motion to file brief amicus curiae is GRANTED.
We invite amicus briefing from interested persons and organizations, including the Real Property Law Section of the State Bar of Michigan and the Michigan Oil and Gas Association.
WEAVER, J., concurs and states as follows:
I concur in the order granting leave to appeal, but write separately because it appears unnecessary to include among the issues to be briefed the question whether the state of Michigan, defendant-appellant, has standing to pursue this appeal.